OPINION OF THE COURT
Per Curiam.
By decision and order on motion of this Court dated April 29, 1998, the respondent was suspended from the practice of law, pursuant to 22 NYCRR 691.4 (l) (1) (i), until further order of the Court, emanating from his failure to cooperate with the Grievance Committee’s investigation of multiple complaints of *107professional misconduct against him. That order also directed the Grievance Committee to institute and prosecute a disciplinary proceeding against the respondent, based on the petition dated February 25, 1998, and referred the issues raised to the Honorable Harry H. Kutner, as Special Referee, to hear and report.
The Grievance Committee now moves for a default judgment against the respondent on the ground that he has failed to serve and file with the Court an answer to the petition.
The decision and order on motion of April 29, 1998 directed the respondent to submit an answer to the petition within 10 days. The respondent was personally served with a copy of that order on May 6, 1998. The petition contains 13 charges of professional misconduct, including neglect and failure to cooperate. The respondent failed to submit an answer to the petition. Although served with the “motion for default judgment” on Máy 19, 1998, the respondent failed to reply. Accordingly, the respondent is in default and the charges against him must be deemed established. The petitioner’s motion to impose discipline upon the respondent upon his default is, therefore, granted. The respondent is disbarred on default, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Rosenblatt, Miller and Pizzuto, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Richard Thomas Heelan, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Richard Thomas Heelan is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, *108(3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.